Case 0:19-cv-62341-RNS Document 1 Entered on FLSD Docket 09/19/2019 Page 1 of 9



                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA

                                                   Case No. 0:19cv62341

 ELISABETH FRANKLIN,

         Plaintiff,

 v.

 HS3, LLC d/b/a Go-Yo Frozen Yogurt,

       Defendant.
 __________________________________/

                                                        COMPLAINT

         Plaintiff ELISABETH FRANKLIN (“Plaintiff”) sues Defendant HS3, LLC d/b/a Go-Yo

 Frozen Yogurt (“Defendant”) for violations of the Telephone Consumer Protection Act (“TCPA”).

                                           JURISDICTION AND VENUE

         1.      Jurisdiction is proper under 28 U.S.C. § 1331, as Plaintiff alleges violations of a federal

 statute, namely, 47 U.S.C. § 227.

         1.      Venue in this District is proper because Plaintiff resides here, Defendant transacts

 business here, and the complained conduct of Defendant occurred here.

                                                           PARTIES

         2.      Plaintiff is a natural person and is a resident of Broward County, Florida

         3.      Defendant is a Florida corporation, with a principal address of 1000 North Congress

 Avenue, Suite Number 120, Boynton Beach, Florida 33462.

         4.      Defendant directs, markets, and provides substantial business activities throughout the

 State of Florida.



                                                                                                                           PAGE | 1 of 9
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                         www.JibraelLaw.com
Case 0:19-cv-62341-RNS Document 1 Entered on FLSD Docket 09/19/2019 Page 2 of 9



                                                            THE TCPA

        5.         The TCPA prohibits: (1) any person from calling a cellular telephone number; (2) using

 an automatic telephone dialing system; (3) without the recipient’s prior express consent. 47 U.S.C. §

 227(b)(1)(A).

        6.         The TCPA defines an “automatic telephone dialing system” (“ATDS”) as “equipment

 that has the capacity - (A) to store or produce telephone numbers to be called, using a random or

 sequential number generator; and (B) to dial such numbers.” 47 U.S.C. § 227(a)(1).

        7.         The TCPA exists to prevent communications like the ones described within this

 Complaint. See Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).

        8.         In an action under the TCPA, a plaintiff must show only that the defendant “called a

 number assigned to a cellular telephone service using an automatic dialing system or prerecorded

 voice.” Breslow v. Wells Fargo Bank, N.A., 857 F. Supp. 2d 1316, 1319 (S.D. Fla. 2012), aff'd, 755

 F.3d 1265 (11th Cir. 2014).

        9.         The Federal Communications Commission (“FCC”) is empowered to issue rules and

 regulations implementing the TCPA. According to the FCC’s findings, calls in violation of the TCPA

 are prohibited because, as Congress found, automated or prerecorded telephone calls are a greater

 nuisance and invasion of privacy than live solicitation calls, and such calls can be costly and

 inconvenient. The FCC also recognized that wireless customers are charged for incoming calls whether

 they pay in advance or after the minutes are used.

        10.        A defendant must demonstrate that it obtained the plaintiff’s prior express consent. See

 In the Matter of Rules and Regulaions Implementing the Tel. Consumer Prot. Act of 1991, 30 FCC Rcd.

 7961, 7991-92 (2015) (requiring express consent “for non-telemarketing and non-advertising calls”).

        11.        Further, the FCC has issued rulings and clarified that consumers are entitled to the same

                                                                                                                             PAGE | 2 of 9
                                        LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                 110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                           www.JibraelLaw.com
Case 0:19-cv-62341-RNS Document 1 Entered on FLSD Docket 09/19/2019 Page 3 of 9



 consent-based protections for text messages as they are for calls to wireless numbers. See Satterfield v.

 Simon & Schuster, Inc., 569 F.3d 946, 952 (9th Cir. 2009) (“The FCC has determined that a text

 message falls within the meaning of ‘to make any call’ in 47 U.S.C. § 227(b)(1)(A)”).

                                                             FACTS

         12.     Beginning on or about April of 2018, Defendant began sending marketing text messages

 to Plaintiff’s cellular telephone number, ending in 2207 (the “2207 Number”), without Plaintiff’s prior

 express consent. Below is a depiction of one of the text messages Defendant sent to Plaintiff:




         13.     At no point in time did Plaintiff provide Defendant with Plaintiff’s express written

 consent to be contacted by text message using an ATDS.

         14.     Plaintiff is the sole user and/or subscriber of the 2207 Number.

         15.     The number used by or on behalf of Defendant (831-777-4640) is known as a “long

 code,” a standard 10-digit phone number that enabled Defendant to send SMS text messages en masse,

 while deceiving recipients into believing that the message was personalized and sent from a telephone
                                                                                                                           PAGE | 3 of 9
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                         www.JibraelLaw.com
Case 0:19-cv-62341-RNS Document 1 Entered on FLSD Docket 09/19/2019 Page 4 of 9



 number operated by an individual.

        16.       Long codes work as follows: Private companies known as SMS gateway providers have

 contractual arrangements with mobile carriers to transmit two-way SMS traffic. These SMS gateway

 providers send and receive SMS traffic to and from the mobile phone networks' SMS centers, which

 are responsible for relaying those messages to the intended mobile phone. This allows for the

 transmission of a large number of SMS messages to and from a long code.

        17.       The impersonal and generic nature of Defendant’s text messages, coupled with the fact

 that they were originated from a long-code, demonstrates that Defendant utilized an automatic telephone

 dialing system, i.e., an ATDS, in transmitting the messages.

        18.       To send the text message, Defendant used a messaging platform (the “Platform”) that

 permitted Defendant to transmit thousands of automated text messages without any human

 involvement.

        19.       The Platform has the capacity to store telephone numbers.

        20.       The Platform has the capacity to generate sequential numbers.

        21.       The Platform has the capacity to dial numbers in sequential order.

        22.       The Platform has the capacity to dial numbers from a list of numbers.

        23.       The Platform has the capacity to dial numbers without human intervention,

        24.       The Platform has the capacity to schedule the time and date for future transmission of

 text messages.

        25.       To transmit the text messages at issue, the Platform automatically executed the

 following steps: [1] The Platform retrieved each telephone number from a list of numbers in the

 sequential order the numbers were listed; [2] The Platform then generated each number in the sequential

 order listed and combined each number with the content of Defendant’s message to create “packets”

                                                                                                                            PAGE | 4 of 9
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                          www.JibraelLaw.com
Case 0:19-cv-62341-RNS Document 1 Entered on FLSD Docket 09/19/2019 Page 5 of 9



 consisting of one telephone number and the message content; [3] Each packet was then transmitted in

 the sequential order listed to an SMS aggregator, which acts an intermediary between the Platform,

 mobile carriers (e.g. AT&T), and consumers; and [4] Upon receipt of each packet, the SMS aggregator

 transmitted each packet – automatically and with no human intervention – to the respective mobile

 carrier for the telephone number, again in the sequential order listed by Defendant. Each mobile carrier

 then sent the message to its customer’s mobile telephone.

         26.     The above execution of Defendant’s instructions occurred seamlessly, with no human

 intervention, and almost instantaneously. Indeed, the Platform is capable of transmitting thousands of

 text messages following the above steps in minutes, if not less.

         27.     The following graphic summarizes the above steps and demonstrates that the dialing of

 the text messages at issue was done by the Platform automatically and without any human intervention:




         28.     Defendant’s unsolicited text messages caused Plaintiff actual harm. Specifically,

 Plaintiff estimates that she has wasted approximately 30 minutes reviewing all of Defendant’s unwanted

 messages. Each time, Plaintiff had to stop what she (Plaintiff) was doing to look down at her (Plaintiff’s)

 phone to review the message.

         29.     Plaintiff was at home when she received some of the complained of messages, which

 resulted in an audible sound and the disturbance of the domestic peace of Plaintiff’s home.

         30.     Plaintiff estimates that he wasted approximately 10 minutes researching Defendant and

                                                                                                                           PAGE | 5 of 9
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                         www.JibraelLaw.com
Case 0:19-cv-62341-RNS Document 1 Entered on FLSD Docket 09/19/2019 Page 6 of 9



 the source of Defendant’s messages, attempting to determine how Defendant obtained Plaintiff’s

 telephone number. During this process, Plaintiff was upset and confused as to how Defendant had

 obtained his telephone number.

         31.     Subsequently, Plaintiff wasted approximately 5 minutes on the National Do Not Call

 Registry website to determine whether his number was registered.

         32.     Next, Plaintiff wasted approximately 60 minutes locating and retaining counsel for this

 case in order to stop Defendant’s unwanted text messages.

         33.     Plaintiff also wasted time responding “STOP,” several times, to the complained of

 messages so that she would no longer receive messages from Defendant. After Plaintiff replied “STOP,”

 Plaintiff received another message confirming that she would no longer be contacted; however, Plaintiff

 still kept receiving marketing text messages from Defendant.

         34.     Below is a depiction of one of the instances where Plaintiff told Defendant to “STOP”

 and, despite conformation from Defendant that Defendant would stop, Defendant proceeded to send

 Plaintiff text messages:




         35.     In all, Defendant’s violations of the TCPA caused Plaintiff to waste at least 100 minutes

 of her time in addressing and attempting to stop Defendant’s solicitations. This time was spent while

                                                                                                                           PAGE | 6 of 9
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                         www.JibraelLaw.com
Case 0:19-cv-62341-RNS Document 1 Entered on FLSD Docket 09/19/2019 Page 7 of 9



 Plaintiff was at home and could have been pursuing other personal activities.

         36.     Defendant’s text messages to Plaintiff caused the depletion of Plaintiff’s cellular

 telephone battery. The battery used to power Plaintiff’s cellular telephone can only be recharged a

 limited number of times before the battery’s voltage begins to decrease, causing the cellular phone to

 turn off completely, without warning, if the battery drops below the minimum voltage needed to safely

 power Plaintiff’s cellular telephone.

         37.     Defendant’s text messages took up memory space on Plaintiff’s cellular telephone, with

 each message taking up approximately 190 bytes. The cumulative effect of unsolicited text messages,

 such as those complained of by Plaintiff herein, poses a real risk of ultimately rendering the phone

 unusable for text messaging purposes as a result of the phone’s memory being taken up.

                                              COUNT I
                                     VIOLATIONS OF 47 U.S.C. § 227(b)

         38.     Plaintiff re-alleges and incorporates paragraphs 1-36 as if fully set forth herein.

         39.     It is a violation of the TCPA to make “any call (other than a call made for

 emergency purposes or made with the prior express consent of the called party) using any

 automatic telephone dialing system … to any telephone number assigned to a … cellular telephone

 service ….” 47 U.S.C. § 227(b)(1)(A)(iii). “A text message to a cellular telephone qualifies as a

 ‘call’ within the meaning of the TCPA.” Thomas v. Peterson's Harley Davidson of Miami, L.L.C.,

 363 F. Supp. 3d 1368, 1371 (S.D. Fla. 2018).

         40.     The TCPA defines an “automatic telephone dialing system” (ATDS) as “equipment

 which has the capacity – (A) to store or produce telephone numbers to be called, using a random

 or sequential number generator; and (B) to dial such numbers.” Id. at § 227(a)(1).

         41.     Defendant – or third parties directed by Defendant – used equipment having the

 capacity to store telephone numbers, using a random or sequential generator, and to dial such
                                                                                                                           PAGE | 7 of 9
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                         www.JibraelLaw.com
Case 0:19-cv-62341-RNS Document 1 Entered on FLSD Docket 09/19/2019 Page 8 of 9



 numbers and/or to dial numbers from a list automatically, without human intervention, to make

 non-emergency telephone calls to the cellular telephone of Plaintiff. These calls, or more precisely,

 text messages, were sent without regard to whether Defendant had first obtained express

 permission from Plaintiff to send such text message.

        42.     In fact, Defendant did not have prior express consent to text the cell phones of

 Plaintiff when such text messages were sent.

        43.     Despite Plaintiff repeatedly replying “STOP” to the complained by text messages,

 as well as Defendant’s purported conformation that it would stop, Defendant never stopped. Since

 approximately April-2018, Plaintiff has received nearly ninety (90) text messages from Defendant,

 all without Plaintiff’s consent, whereby the majority of Defendant’s text messages came

 subsequent to Plaintiff repeatedly telling Defendant to STOP.

        44.     Defendant violated § 227(b)(1)(A)(iii) of the TCPA by using an automatic

 telephone dialing system to make non-emergency telephone calls to the cell phone of Plaintiff.

        45.     WHEREFORE, Plaintiff requests that the Court enter judgment in favor of

 Plaintiff and against Defendant that provides the following relief:

                (A)        Statutory damages of $500 per violation, and up to $1,500 per violation if
                           proven to be willful;

                (B)        A permanent injunction prohibiting Defendant from violating the TCPA
                           in the future through calling or texting cell phones using an automatic
                           telephone dialing system;

                (C)        A declaration that Defendant used an automatic telephone dialing system
                           and violated the TCPA in using such to call or text the cell phone of
                           Plaintiff;

                (D)        Any other relief the Court finds just and proper.




                                                                                                                          PAGE | 8 of 9
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:19-cv-62341-RNS Document 1 Entered on FLSD Docket 09/19/2019 Page 9 of 9



       DATED: September 19, 2019

                                                               Respectfully Submitted,

                                                                /s/ Jibrael S. Hindi                                      .
                                                               JIBRAEL S. HINDI, ESQ.
                                                               Florida Bar No.: 118259
                                                               E-mail:      jibrael@jibraellaw.com
                                                               THOMAS J. PATTI, ESQ.
                                                               Florida Bar No.: 118377
                                                               E-mail:      tom@jibraellaw.com
                                                               The Law Offices of Jibrael S. Hindi
                                                               110 SE 6th Street, Suite 1744
                                                               Fort Lauderdale, Florida 33301
                                                               Phone:       954-907-1136
                                                               Fax:         855-529-9540

                                                               COUNSEL FOR PLAINTIFF




                                                                                                                       PAGE | 9 of 9
                                  LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
